Citation Nr: 0434056	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-08 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A § 1151 for the death of the veteran.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to June 
1952.  

This appeal arises from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  


FINDINGS OF FACT

1.  Service connection was in effect during the veteran's 
lifetime for residuals of shell fragment wounds, which 
included blindness in the right eye with light perception 
only and retinal detachment; scars of the right forearm, 
forehead, neck and right hand; headaches; tonsillectomy; and 
residuals of shell fragment wound to the left eye.  In 
combination the veteran's service-connected disabilities were 
rated as 50 percent disabling.  

2.  The veteran died on August [redacted] 2000.  

3.  The immediate cause of death was pneumonia and 
respiratory failure due to metastatic renal cell carcinoma.  

4.  A service-connected disability did not cause or 
contribute to the veteran's death.  

5.  The competent medical evidence of record demonstrates 
that the veteran's death was not caused by VA medical 
treatment.  




CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  

2.  The requirements for benefits pursuant to 38 U.S.C.A § 
1151 for the veteran's death have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and their 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and inform them whether 
they or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 212 (2004)(Pelegrini 
II) the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") interpreted the law as requiring 
that the notice requirements of the VCAA mandated the 
claimant be informed of the provisions of the VCAA prior to 
the initial decision of the RO.  In this case the appellant 
submitted her application in October 2000 and the RO properly 
notified her of the VCAA in a September 2001 letter which 
preceded the initial RO decision in February 2002.  

The RO explained to the appellant the evidence that was 
necessary to support her claim for service connection for the 
cause of the veteran's death in the September 2001 letter and 
explained the evidence necessary to support her claim for VA 
benefits under 38 U.S.C.A. § 1151 in the July 2003 statement 
of the case.  The RO obtained the veteran's VA records of 
treatment and requested a medical opinion.  

The appellant's representative in October 2004 asserted the 
RO should have requested the medical quality-assurance 
records from the VA medical center.  Under 38 U.S.C.A. § 5705 
(West 2002) records created as part of the medical quality-
assurance program are confidential and access is limited.  
The regulations at 38 C.F.R. §§  17.500-17511 (2004) explain 
the provisions for maintaining confidentiality and limit 
access to the documents.  The Veterans Benefits 
Administration Adjudication Procedure Manual, (M21-1), 
Chapter 22, Paragraph 03 includes a note which specifically 
instructs the RO not to request quality assurance 
investigative reports in conjunction with development of 
claims for benefits under 38 U.S.C.A. § 1151.  The copies of 
the reports are not to be placed in the claims folder.  
Although VA is required under VCAA to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits and quality assurance 
records may contain evidence and conclusions relevant to a 
determination under 38 U.S.C.A. § 1151, VA is not permitted 
to disclose quality assurance records to the public, except 
in narrowly defined circumstances.  Records obtained through 
the VCAA must be considered in a claim, and records 
considered in a claim must be disclosed to claimants.  
Redisclosure of the quality assurance records of documents is 
prohibited by 38 C.F.R. § 17.510 (2004).  

The Board in this decision notifies the appellant that the RO 
is prohibited from obtaining quality assurance records.  
38 C.F.R. § 3.159(e)(2004).  The appellant may request the 
records from VA.  38 C.F.R. § 17.509 (2004).  If such a 
request is denied by the VA medical facility Director, 
Regional Director or Under Secretary for Health, the 
requestor has the right to appeal the denial to the VA 
General Counsel within 60 days of the date of the denial 
letter.  

VA has satisfied its obligation to notify and assist the 
appellant in this case.  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Relevant Laws and Regulations.  The death of a veteran will 
be considered as having been due to service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

The veteran filed the claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in October 2000.  Because 
the claim was filed on or after October 1, 1997, the version 
of 38 U.S.C.A. § 1151 in effect prior to October 1, 1997 
(requiring only that additional disability be "the result of" 
VA hospital care, medical or surgical treatment, or 
examination) is not applicable.  The version of 38 U.S.C.A. § 
1151 that became effective October 1, 1997 is the applicable 
statute in this case.  The current law requires that the 
claimed additional disability be "caused by" VA hospital 
care, medical or surgical treatment, or examination, and 
further adds a "proximate cause" requirement that the 
additional disability be caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability be an event which was not reasonably foreseeable.  
Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a)	Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.

The regulations implementing 38 U.S.C.A. § 1151 are 38 C.F.R. 
§§ 3.358, 3.800. They provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  38 
C.F.R. § 3.358(a).

With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition that the medical or surgical treatment was intended 
to alleviate.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if the additional disability is a 
result of the natural progress of the injury or disease for 
which the veteran was hospitalized.  38 C.F.R. § 3.358(b)(2).

The additional disability must actually result from VA 
hospitalization or medical or surgical treatment and not be 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).  And 
under (2)...compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(3).

Factual Background.  Service medical records reveal the 
veteran was wounded in December 1951 by enemy mortar fire.  
He sustained a laceration of the right forearm and right 
hand, a penetrating wound of the right cornea and lens, and 
had retained foreign bodies in the soft tissues of the face 
and right ocular orbit.  During his hospitalization for 
treatment of his wounds he was diagnosed and treated for 
chronic tonsillitis.  

Service medical records do not include any references to 
diagnosis or treatment for a malignant tumor.  

During his lifetime service connection was granted for 
residuals of shell fragment wounds, which included blindness 
in the right eye with light perception only and retinal 
detachment; scars of the right forearm, forehead, neck and 
right hand; headaches; tonsillectomy; and residuals of shell 
fragment wound to he left eye.  In combination the veteran's 
service-connected disabilities were rated as 50 percent 
disabling.  

The Certificate of Death reveals the veteran died on August 
[redacted] 2000.  He was an inpatient at Via Christi-St. Francis at 
the time of his death.  The immediate cause of death was 
listed as pneumonic and respiratory failure secondary to 
metastatic renal cell carcinoma.  The interval between the 
onset of pneumonia and death was listed as a week and the 
onset of carcinoma and death was listed as fifteen months.  
No autopsy was performed.  

The appellant filed her claim for VA compensation under 
38 U.S.C.A. § 1151 in October 2000.  She contended the 
veteran death was due to misdiagnosis and bad treatment he 
received at the Wichita VA Medical Center.  She asserted her 
husbands cancer was not found soon enough to be treated.  In 
essence she believes that his cancer should have been 
diagnosed in November 1999 during a VA routine appointment.  
She believes the left shoulder pain complained of by the 
veteran should have been diagnosed as cancer.  She believes 
that if the veteran had been afforded X-rays or a computed 
tomography scan at an earlier date his cancer would have been 
treatable when it was found.  

VA neurology examination in May 1998 noted a history of renal 
carcinoma.  A left nephrectomy was performed in 1995.  

The RO obtained the veteran's records of treatment from the 
Wichita VA Medical Center.  An April 1998 problem list noted 
the veteran had pain in his back between his shoulder blades.  
The veteran was seen in November 1999 at VA.  He had pain in 
the left neck.  Left C7 compression was noted.  A soft collar 
and pain medication were prescribed.  No recurrence of 
malignant neoplasm of the kidney was recorded.  

April 2000 records indicate the veteran came to urgent care 
with a complaint of upper back pain and left shoulder pain.  
He had called earlier and asked for an evaluation that day.  
He told VA personnel he thought he needed a computed 
tomography scan of his left shoulder, the center of his back 
and around his fourth rib.  He was being followed by private 
physicians for his pain.  He had various procedures done on 
his back and left shoulder.  A computed tomography scan with 
myelogram and X-rays were performed at St . Francis hospital.  
He had also been seen by an orthopedic surgeon and at a pain 
clinic.  

May 2000 VA records noted the veteran had seen a private 
orthopedist who believed the veteran had a torn rotator cuff 
or some other musculo-skeletal injury.  An amalgam of the 
shoulder was unremarkable.  

In May 2000 a computed tomography scan was performed and a 
large mass was noted in the left upper lobe.  

In November 2001 the Veterans Service Officer requested a 
report from the Chief of Staff of the VA Medical Center in 
Wichita.  An opinion was requested as to whether there was 
any carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA in 
treating or diagnosing the veteran's terminal illness, which 
might have caused or materially contributed to the death of 
the veteran.  

The question was referred to a VA physician who is a member 
of the American College of Surgeons.  The VA physician 
responded in part as follows:

(The veteran) died of metastatic 
recurrence of renal cell carcinoma, which 
Wichita VA had diagnosed and treated with 
nephrectomy six years earlier.  This was 
complicated by pneumonia.  His widow has 
many complaints against the VA, but upon 
reflection I cannot say that any of them 
"contributed materially" to his death.  

Unfortunately, the shoulder pain, which 
he reported initially, and later was 
recognized as a symptom of his already 
incurable recurrence of renal cell 
carcinoma, was not diagnosed until six to 
seven months after his initial 
presentation, and the patient did 
continue on with escalating pain during 
that time.  The shoulder pain was also 
worked up and the etiology missed by two 
outside orthopedists during those six to 
seven months.  

The widow claims the VA missed a 
pneumonia which was diagnosed at the 
Tulsa Cancer Treatment Center on June 14, 
2000.  The patient was admitted to the 
Wichita VA M&ROC for 23-hour observation 
on June 7, 2000 and dismissed on June 9, 
2000.  During that time, his lungs were 
clear and there was no pneumonia present.  
Perhaps the widow would be less 
accusatory if she understood that this 
later recurrence of renal cell carcinoma 
was incurable at the initial presentation 
on October 24, 1999.  Furthermore, the 
generally low response/poor response of 
this tumor to treatment-both chemotherapy 
and radiation-renders it difficult, or 
even dishonest, for the reviewer to 
concede that the delay in treatment (of 
an obviously difficult-to-diagnose 
problem) contributed materially to his 
death.  

Analysis.  As noted above, service connection for the cause 
of the veteran's death may be granted if a disorder incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312; see Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  A service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other 
conditions, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b); see 
Ashley v. Brown, 6 Vet. App. 52, 57 (1993).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c); see Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c). 

In this instance there is no indication in the record that 
the veteran's service connected disabilities played an role 
in causing his death.  His service connected disabilities 
were not active processes affecting vital organs.  38 C.F.R. 
§ 3.312(c)(3).  

There is no question that the veteran's death was caused by 
renal cell carcinoma which metastasized and resulted in 
pneumonia and respiratory failure.  

The service medical records do not indicate any diagnosis of 
malignant tumor or a respiratory disorder during service.  
There are no records of diagnosis of renal cell carcinoma 
during the initial post service year.  Carcinoma of the 
kidney was first diagnosed in the 1990's more than forty 
years after the veteran's separation from the service in June 
1952.  There is no basis in the record for granting service 
for renal cell carcinoma.  

In this case even the appellant has not asserted that a 
service connected disability played a role in bringing about 
the veteran's death.  On her application for VA benefits 
dated in October 2000 she checked that she was not claiming 
his death was due to service.  

In the absence of evidence which links the veteran's death to 
a service connected disability, service connection for the 
cause of his death is not warranted.  

In the alternative the appellant has asserted the veteran's 
death could have been averted if the recurrence of renal cell 
carcinoma had been diagnosed during the VA routine 
appointments in the fall of 1999.  

The appellant has raised a question which may only be 
answered by a competent medical professional.  The appellant 
is a lay person.  There is nothing in the record which 
establishes she is qualified through education or training to 
offer medical diagnosis of opinions.  38 C.F.R. 
§ 3.159(a)(1)(2004).  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In an effort to assist the appellant a medical opinion was 
requested.  In February 2002 a VA physician stated 
unequivocally that the treatment complained of by the 
appellant did not materially contribute to the veteran's 
death.  In addition, the VA physician stated that even if the 
veteran's recurrence of renal cell carcinoma had been 
diagnosed in October 1999 it was incurable.  Any delay in 
treatment did not contribute materially to his death.  

The Board has concluded the preponderance of the evidence 
demonstrates the veteran's death was not caused by VA 
treatment.  Compensation for the veteran's death under 
38 U.S.C.A. § 1151 is not warranted.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
the veteran's death is denied.  


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



